DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites the limitation “the distance between any two of the concave portions is more than a dimension of each of the concave portions”.  The specifications fail to disclose any dimensions or mention of dimensions of the distance and concave portions.  Additionally, examiner cannot interpret the drawings to measure any type of distance or dimensions because drawings are not drawn to scale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation “the receiving recess is configured to gather the tongue coating” and is considered indefinite due to it being unclear to the examiner how the receiving recess is able to gather the tongue coating based upon the specifications and drawings .  Examiner has applied art to the limitations as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6, 8, 9, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tveras (5,810,856).
Regarding Claim 1, Tveras teaches A toothbrush (Ref. 16, Col. 5, Line 54-56, Fig. 1) comprising: 
a handle (Ref. 12, Col. 5, Line 52-54, Fig. 1); 
wherein: 
the handle has a first end (See annotated Fig. 8 below) provided with a head (Ref. 14, Col 5, Line 53, Fig. 1) and a second end (See annotated Fig. 8 Below) provided with a toothed tongue scraper (Ref. 10, Col. 5, Line 51-53, Fig. 1); 
a receiving recess is formed in the toothed tongue scraper and the handle (Col. 5, Line 51-54, describes how the tongue cleaner is recessed and formed into the handle); 
the handle and the toothed tongue scraper form the receiving recess jointly (Col. 5, Line 51-54, describes how the tongue cleaner is recessed and formed into the handle); 
the toothed tongue scraper is arranged on at least one side and a distal end of the handle (As seen in figure 1 the tongue scraper can be seen on one side and the distal end of the handle); 
The first embodiment of Tveras teaches a tooth tongue scraper but fails to explicitly teach a top of the toothed tongue scraper has a flat thick plane.  Another embodiment of Tveras teaches the toothed tongue scraper is arranged on at least one side and a distal end of the handle (As seen in figure 5 the tongue scraper can be seen on one side and the distal end of the handle); 
the toothed tongue scraper is formed with a plurality of concave portions (Ref. 42, Fig. 7, Col. 7, Line 4-5); 
the toothed tongue scraper defines a side face (See annotated fig. 5 below) directed toward the receiving recess (the broadest interpretation of “directed toward” is facing any direction or angle, The side surface due to being recessed would be directed towards the receiving recess); 
a distance (See annotated figure 5 below) is defined between any two of the concave portions of the toothed tongue scraper (as seen in annotated figure 5 below the distance is shown to be between any two of the concave portions);
the toothed tongue scraper is divided into multiple short sections by the concave portions (Fig. 2 shows the toothed tongue scraper is divided into multiple short sections); 
the toothed tongue scraper has a determined thickness (Fig. 1 &2 show the toothed tongue scraper at a determined thickness); and
a top of the toothed tongue scraper has a flat thick plane (As best understood, Fig. 8 and 5 show the top surface of the toothed tongue scraper with a flat thick plane).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the toothbrush, a taught by the original embodiment of Tveras, with the tongue scraper, as taught by the embodiment of Tveras, since such a modification is merely an alternate equivalent structure to allow the scrubbing of the tongue.

    PNG
    media_image1.png
    330
    853
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    448
    615
    media_image2.png
    Greyscale


Regarding Claim 4, Tveras as modified teaches the limitations of claim 1, as described above, and further teaches wherein the side face of the toothed tongue scraper is a flat plane (Fig. 5 shows the side surface is a flat plane).   

Regarding Claim 6, Tveras as modified teaches the limitations of claim 1, as described above, and further teaches wherein the handle is provided with a bent portion (Fig. 1 annotated below) which suspends the head and the toothed tongue scraper with the head and the toothed tongue scraper hanging in the air (the bends as seen in figure 1 below suspends both ends when the user holds the brush handle at the center portion).  

    PNG
    media_image3.png
    337
    720
    media_image3.png
    Greyscale


Regarding Claim 8, Tveras as modified teaches the limitations of claim 1, as described above, and further teaches wherein the concave portions of the toothed tongue scraper are integrally formed on the handle (Fig. 8, Col. 5, Line 51-53).

Regarding Claim 9, Tveras as modified teaches the limitations of claim 1, as described above, and further teaches concave portions of the toothed tongue scraper (Ref. 42, Fig. 7).  Tveras as modified fails to explicitly teach the concave portions of the toothed tongue scraper extends into the handle.  Another embodiment of Tveras (“Tveras 3”) teaches another embodiment of a tongue scraper with an open bottom aperture (Ref. 94’, Fig. 20B, [Col. 9, Line 52-54]) and further teaches wherein each of the concave portions of the toothed tongue scraper extends into the handle (Fig. 20B).  By having the open bottom aperture, it allows for better cleaning of the tongue by allowing the user to clean the tongue in longer more efficient strokes by allowing more debris to be collected.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the concave portions of the toothed tongue scraper, as taught by Tveras as modified, to extend into the handle, as taught by Tveras 3, to more efficiently clean the tongue by allowing more debris to be collected.  

Regarding Claim 10, Tveras as modified teaches the limitations of claim 1, as described above, and further teaches wherein the distance between any two of the concave portions is more than a dimension of each of the concave portions (Fig. 7 annotated below shows a radial dimension of a concave portion that is less than the distance between the two concave portions, as best understood).  

    PNG
    media_image4.png
    246
    669
    media_image4.png
    Greyscale


Regarding Claim 11, Tveras as modified teaches the limitations of claim 1, as described above, and further teaches wherein each of the concave portions is connected to the receiving recess (Fig. 8, [Col. 5, Line 51-54] shows the concave portions connected to the receiving recess). 

Regarding Claim 13, Tveras as modified teaches the limitations of claim 1, as described above, and further teaches wherein the toothed tongue scraper extends from the at least one side to the distal end of the handle (Fig. 8 shows the tongue scraper extends from one side to the distal end of the handle).

Regarding Claim 14, Tveras as modified teaches the limitations of claim 1, as described above, and further teaches wherein the receiving recess forms a flat plane (Ref. 8 & 5, shows the receiving recess forms a flat plane).

Regarding Claim 15, Tveras as modified teaches the limitations of claim 1, as described above, and further teaches wherein the side face of the toothed tongue scraper (See shaded portion of annotated fig. 5 below) is arranged between the concave portions of the toothed tongue scraper and the receiving recess (Fig. 8 shows that the side face of the toothed tongue scraper is between the concave portions and receiving recess)
 
    PNG
    media_image5.png
    370
    615
    media_image5.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tveras as modified as applied to claims 1, 4, 6, 8, 9, 11, and 13-15 above, and further in view of Lodato (5,956,796).
Regarding Claim 7, Tveras as modified teaches the limitations of claim 6, as described above, but fails to teach the bent portion is arranged at a center of gravity of the handle.  Lodato teaches a toothbrush and can be considered analogous art because it is within the same field of endeavor.  Lodato teaches wherein the bent portion is arranged at a center of gravity of the handle (Ref. C, Fig. 1, [Col. 3, Line 5-9]).  Lodato further teaches a benefit thereof that by arranging the center of gravity in relation to the bend of the handle it allows the toothbrush a self-righting tendency to ensure the head stays off the surface if dropped or in a resting position (Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to of the handle, as taught by Tveras as modified, with the bent portion arranged at the center of gravity, as taught by Lodato, to increase functionality of the toothbrush by adding a self-righting tendency to ensure that the head and tongue scraper stay upright when dropped or resting. 

Response to Arguments
Applicant's arguments filed 22 March 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant has amended claim 1 to recite “the toothed tongue scraper is arranged on at least one side and a distal end of the handle; the toothed tongue scraper defines a side face directed toward the receiving recess; a distance is defined between any two of the concave portions of the toothed tongue scraper; the toothed tongue scraper is divided into multiple short sections by the concave portions; the toothed tongue scraper has a determined thickness; and a top of the toothed tongue scraper has a flat thick plane.” and argues the reference Tveras fails to disclose the limitations recited above.  However, upon further review and consideration, examiner respectfully disagrees and has applied Tveras as it still meets the limitations of claim 1 as set forth in the 103 rejection above.  
Regarding Claim 6,  Applicant has amended claim 6 to recite “with the head and the toothed tongue scraper hanging in the air” and argues Tveras does not teach the bend tooth tongue scraper and head hanging.  However, upon further review and consideration, examiner respectfully disagrees with applicant’s arguments and Tveras still teaches the limitation of claim 6 as set forth in the 103 rejection above.  
Applicant’s arguments with respect to claims 4, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenberg (2,049,956), Ford (7,073,225), and Goldstein (2008/0189889) teaches toothbrushes with tongue scrapers and can be considered analogous art because it is within the same field of endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723